Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This initial office action is based on the application filed on May 27th, 2020, which claims 1-20 have been presented for examination.

Status of Claim
2.	Claims 1-20 are pending in the application and have been examined below, of which, claims 1 and 20 are presented in independent form.

Priority
3.	No priority document has been filed in this application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/09/2020 and 11/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

				    Abstract objection
6.	The abstract of the disclosure is objected to because line 1 of Abstract recites the phase “There is provided expert systems”.  Examiner recommends that “There is” should be removed or replaced. 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
7.	Claims 1, 15, 16 and 20 are objected to because of the following informalities: 
Claim 1, recites the phase “there is one rule...” in line 5.  Examiner recommends that “there is” should be removed or replaced.
Claim 1, recites the limitations/elements “a storage medium” in line 2 and “the storage unit” in line 7.  These limitations/elements should be changed to – a memory [[storage medium]] – and – the memory [[storage unit]]--.
Claim 15, recites the limitation “the processor...” in line 1.  The limitation should be changed to – the processor [[also]] is further configured to returns ...--.
Claim 16, recites the limitation/element “the storage medium” in line 1.  This limitation/element should be changed to – a memory [[storage medium]] –.
Claim 20 recites the limitation "the one or more rules" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20, recites the phase “there is one rule...” in line 5.  Examiner recommends that “there is” should be removed or replaced.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 8-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “...and associated filter which may be null...”, in line 2 renders the claim indefinite since it is not clear. “...may be...” is as optional term recited as...filter is being null or filter is not being null...
	Claims 9-11 are also rejected under 112(b) as depending on upon rejected claim 8.
Claim 12 recites the limitation “...the values may be probable...”, in line 3 renders the claim indefinite since it is not clear. “...may be...” is as optional term recited as...the values are probable... or the value are not probable ...
	Claim 13 are also rejected under 112(b) as depending on upon rejected claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1-2, 6, 8-9, 12-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ameri (US Pub. No. 2021/0073654 A1—herein after Ameri) in view of Grasselt et al. (US Pub. No. 2017/0329788 A1 – herein after Grasselt)

Regarding claim 1. 
Ameri discloses
An expert system (experts– Abstract) comprising: 
a storage medium storing a knowledge base, said knowledge base containing one or more rules (This is extremely important in delivering customer benefits-centric knowledge services that are automated, with adaptive rule based reasoning and personalized digital advisory agents in various knowledge-intensive industries such as education. healthcare, legal and business application domains – See paragraph [0022]) for determining the status of an entity in relation to one or more legal provisions (If the agent determines that the knowledge graph contains more than one entity meeting the user search request parameters, it opens a visual panel in the user interface of the user computer used to conduct the search (1420) and displays a list of such possible entities, along with knowledge about them, including: the names of the entities – See paragraphs [0037 and 0124]), the one or more rules defining the one or more legal provisions (industry and application specific facts, (Subject, objects and predicates) and business rules, extensible and actionable through reasoning functions – See paragraphs [0088 and 0104]), [wherein there is one rule per legal provision and each rule definition comprises one or more expressions in a programming language]; and 
a processor coupled to the storage unit, wherein the processor is configured to: 
generate a graphical user interface suitable for receiving input data from a user (requesting content highly relevant to an input (expressions, entities and phrases represented in the search criteria). Considering user request interaction data model, representing (user's) registered profile and preferences, is continuously updated with set of possible needs, intents through search requests activities, identify sub set of possible reliable information set needed to reach the reliable knowledge objects or services that satisfies the search criteria – See paragraph [0111]), said input data comprising attribute values related to said entity (a requester (user) activity, reaching into the previously classified and accessible Knowledge Refinery digital data library service, in order to further explore and discover in a specific domain of topics, requesting content highly relevant to an input (expressions, entities and phrases represented in the search criteria – See paragraph [0111]); 
determine the status of said entity using the one or more rules and the input data (Community. Expert & Customer-Centric Knowledge Agents shows how various diverse perspectives can be incorporated and incentivized to collaborate in a knowledge refinery classification workflow. This is extremely important in delivering customer benefits-centric knowledge services that are automated, with adaptive rule based reasoning and personalized digital advisory agents in various knowledge-intensive industries such as education. healthcare, legal and business application domains.  If the agent determines that the knowledge graph contains more than one entity meeting the user search request parameters, it opens a visual panel in the user interface of the user computer used to conduct the search (1420) and displays a list of such possible entities, along with knowledge about them, including: the names of the entities, and for each of the named entities additional knowledge about the entity.  – See paragraphs [0022 and 0037 and 0124 and 0129]); and 
return to the user the status of said entity in relation to the one or more legal provisions (This can be topics-and multiple levels of sub-topics, adding them to customer's growing knowledge refinery. The finer grain the level of topic and sub-topic, the higher the degree of classification and better relevancy outcome. – See paragraph [0044-0047]).  
Ameri does not disclose
wherein there is one rule per legal provision and each rule definition comprises one or more expressions in a programming language.
Grassett discloses
wherein there is one rule per legal provision (the legal age in a rule – See paragraph [0034]) and each rule definition comprises one or more expressions in a programming language (the rule generator checks, for each of the translated rules, if it comprises further first and/or second terms or a NL pattern having e.g. being introduced in a previous step as part of the definition statement – See paragraphs [0029-0030]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Grassett’s teaching into Ameri’s invention because incorporating Grassett’s teaching would enhance Ameri to enable to provide expressions currently defined in the entity as suggested by Grassett (paragraph [0033]).

Regarding claim 2, the expert system of claim 1, 
Ameri discloses
wherein the input data further comprises one or more certainty assignments (a user is assisted by a digital assistant (400) looking for certain information or service interfacing (500) with another person using an AI enabled customer or business services (sometimes called a “hybrid human” because the entity is comprised of both AI and human (450) searching for the user – See paragraph [0005]), wherein a certainty assignment relates to the degree of certainty in an individual one of the attribute values (acquire and apply knowledge about things searched, including the ability to make knowledge connections regarding similar things that can be reviewed by other users, scored and filtered with continued use (referencing FIG. 2, 600. – See paragraphs [0005-0006]).

Regarding claim 6, the expert system of claim 1, 
Ameri discloses
wherein the processor is configured to evaluate each of the one or more rules in a pre-configured sequence or a sequence computed dynamically using one or more of: rules, criteria, machine learning, algorithms (Considering user request interaction data model, representing (user's) registered profile and preferences, is continuously updated with set of possible needs, intents through search requests activities, identify sub set of possible reliable information set needed to reach the reliable knowledge objects or services that satisfies the search criteria.` – See paragraph [0011]). 
 
Regarding claim 8, the expert system of claim 1, 
Grasselt discloses 
wherein each of the one or more rules has an associated filter which may be null (database management systems (DBMS) are capable of executing skips and stored procedures which may implement some data governance logic, e.g. checking that a particular column is never assigned a NULL value, checking if all data values in a particular column have a particular type, show a particular pattern, or the like – See paragraph [0046]), each filter comprising a test which takes into account how many attribute values required for the rule are uncertain or unknown (a maximum number of iterations is reached; if at this moment in time there are still first or second terms in the NL rule or translated rule, the rule may be stored as an incompletely resolved rule in the rule repository 114 for later automated resolution or a manual review – See paragraph [0062]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Grasselt’s teaching into Ameri’s invention because incorporating Grasselt’s teaching would enhance Ameri to enable to consistency check, a rule implementing a filter for filtering out confidential data from messages as suggested by Grasselt (paragraph [0078]).

Regarding claim 9, the expert system of claim 8, 
Grasselt discloses
wherein a rule is not evaluated if the filter for the rule indicates that it should not be evaluated (each of the technical rules is one of a rule implementing a formal or a semantic data consistency check, a rule implementing a filter for filtering out confidential data from messages leaving a computer system or network, a rule implementing a virus scanner, a rule implementing a data completeness check, a rule implementing a data corruption check, a rule implementing a data processing operation – See paragraph [0078]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Grasselt’s teaching into Ameri’s invention because incorporating Grasselt’s teaching would enhance Ameri to enable to perform a specification of operations, definitions, conditions and/or constraints that can be evaluated by a rules engine to achieve a goal as suggested by Grasselt (paragraph [0021]).


Regarding claim 12, the expert system of claim 1, 
Ameri discloses
wherein the expert system is configured to operate in a mode which assigns values of selected attributes without asking the user (a user is assisted by a digital assistant (400) looking for certain information or service interfacing (500) with another person using an AI enabled customer or business services (sometimes called a “hybrid human” because the entity is comprised of both AI and human (450) searching for the user) –See paragraph [0005), wherein the values may be probable or arbitrary values, and wherein the graphical user interface, at the end of an evaluation, prompts the user to optionally review the computed values (each of these scenarios center around searching software (200 in scenario 1, 250 in scenario 2, and incorporated into 450 in scenario 3) that lacks the potential to acquire and apply knowledge about things searched, including the ability to make knowledge connections regarding similar things that can be reviewed by other users, scored and filtered with continued use (referencing FIG. 2, 600 – See paragraph [0006]).  

Regarding claim 13, the expert system of claim 12, 
Ameri discloses
wherein values of attributes which are unavailable from the user are computed using one or more of historical records, machine learning, rules (The objective is to identify trusted & high quality knowledge resources (Unified Linked Distributed Domain Smart Contracts & Knowledge Blocks) (1630) from one's general target domain of knowledge, topics of interests, community and personal viewpoints, by refining and constraining flow of expert knowledge, and filtering out irrelevant and noisy information through – See paragraphs [0095-0096]).  

Regarding claim 15, the expert system of claim 1, 
Ameri discloses
wherein the processor also returns a reason for the status of the entity (to model critical problems, and best resolution paths while detecting unfair bias, enhancing relevant decisions by automatically utilizing a smart reasoning engine, “Seeker”, (2700), incorporates community members insightful perspectives (2680) and domain expertise, “ExpertBook” (2670), using advance scoring techniques to calibrate the trustworthiness and quality of supplied knowledge as needed in Conversational AI digital care, and mentor and advisory applications, “BestFriend” – See paragraph [0101]), wherein the reason comprises the legal provision that is satisfied by the attribute values supplied by the user (Knowledge Currency Score changes and dynamically represents the digitized collective intelligence and reasoning of customer's expert and voice of its community, which enhances its relevancy for each search result consumer, the deeper the topic and subtopic associated, the higher the score – See paragraph [0051]).  

Regarding claim 16, the expert system of claim 1, 
Ameri discloses
wherein the storage medium further comprises an operational base which comprises data that changes over time (The result is a set of Computer services (API, or Application Program Interfaces that facilitate the digital knowledge transfer through a computational method called “Knowledge Currency & Reliability Value based model” (“Knowledge Currency Scoring”), with the objective of ultimately benefitting people, their communities (1950) and organizational entities given the domain and industry expert perspectives, interested in optimizing & evolving their online search experience (2050) and decision path planning over time – See paragraph [0081]), wherein the data that changes over time includes attribute values related to the entity and historical records (represents capturing the opinion and assessment of the subject matter expert human participants, current and over time aggregated expert opinion, feedback and perspective regarding specific content, representing them in terms of usage, usefulness, with additional annotation, comments, side notes or tags – See paragraph [0048]).  

Regarding claim 17, the expert system of claim 16, 
Ameri discloses
wherein the knowledge base comprises data which does not change over time, wherein the data which does not change over time includes the one or more rules (Users that are recognized experts in the specific labeled knowledge “knowledge nuggets” may add labels of opinion and assessment of the subject matter, current and over time aggregated expert opinion, feedback and perspective regarding specific content, representing knowledge nugget labels in terms of usage, usefulness, with additional annotation, comments, side notes or tags.  “metadata” is stored in a database such as My SQL in data structures that insure its consistency and integrity – See paragraphs [0037-0038]).  

Regarding claim 18, the expert system of claim 1, 
Ameri discloses
wherein the graphical user interface is configured to request input data from the user based on the attribute values which are needed for the current expression being evaluated (requesting content highly relevant to an input (expressions, entities and phrases represented in the search criteria). Considering user request interaction data model, representing (user's) registered profile and preferences, is continuously updated with set of possible needs, intents through search requests activities, identify sub set of possible reliable information set needed to reach the reliable knowledge objects or services that satisfies the search criteria – See paragraph [0111]).  

Regarding claim 19, the expert system of claim 15, 
Ameri discloses
wherein the reason returned by the processor includes one or more statements (The knowledge models are represented, implemented and deployed as formal ontologies and interlinked into semantic knowledge graphs populated with Customer's domain (FIG. 4, 1850), industry (FIG. 4, 1750) and application specific facts, (subject, objects and predicates) and business rules, extensible and actionable through reasoning functions – See paragraph [0104]), wherein the one or more statements include reasons why the legal provision evaluated positively or negatively and cite applicable legal provisions, cases, or other documents (which sport activities will produce negative impact on certain sport illness or which treatment is not effective for certain illness. The “Positive” and “negative” constraints exist at all levels of [“Community”, “Expert”, “Actors” and “Functional organization/clinic staff. A new updated and resulting knowledge is graphed of the relationships between the candidate queries, decisions, related topics, concept entities, questions and knowledge nuggets (3720) – See paragraphs [0146-0147]).

Regarding claim 20. 
Ameri discloses
A computer-implemented method comprising: 
receiving input data from a user (requesting content highly relevant to an input (expressions, entities and phrases represented in the search criteria). Considering user request interaction data model, representing (user's) registered profile and preferences, is continuously updated with set of possible needs, intents through search requests activities, identify sub set of possible reliable information set needed to reach the reliable knowledge objects or services that satisfies the search criteria – See paragraph [0111]), said input data comprising attribute values related to an entity (a requester (user) activity, reaching into the previously classified and accessible Knowledge Refinery digital data library service, in order to further explore and discover in a specific domain of topics, requesting content highly relevant to an input (expressions, entities and phrases represented in the search criteria – See paragraph [0111]);
receiving one or more rules from a knowledge base, the one or more rules defining one or more legal provisions (The cost modeling program 32 uses facts, business rules and data maintained by the knowledge management database and program 41 in making its cost estimates – See paragraphs [0039-0040]), [wherein there is one rule per legal provision and each rule definition comprises one or more expressions in a programming language]; 
determining the status of the entity in relation to the one or more legal provisions using the one or more rules and the input data (Community. Expert & Customer-Centric Knowledge Agents shows how various diverse perspectives can be incorporated and incentivized to collaborate in a knowledge refinery classification workflow. This is extremely important in delivering customer benefits-centric knowledge services that are automated, with adaptive rule based reasoning and personalized digital advisory agents in various knowledge-intensive industries such as education. healthcare, legal and business application domains.  If the agent determines that the knowledge graph contains more than one entity meeting the user search request parameters, it opens a visual panel in the user interface of the user computer used to conduct the search (1420) and displays a list of such possible entities, along with knowledge about them, including: the names of the entities, and for each of the named entities additional knowledge about the entity.  – See paragraphs [0022 and 0037 and 0124 and 0129]); and 
returning the status of said entity in relation to the one or more legal provisions (This can be topics-and multiple levels of sub-topics, adding them to customer's growing knowledge refinery. The finer grain the level of topic and sub-topic, the higher the degree of classification and better relevancy outcome. – See paragraph [0044-0047]).  
Ameri does not disclose
wherein there is one rule per legal provision and each rule definition comprises one or more expressions in a programming language.
Grassett discloses
wherein there is one rule per legal provision (the legal age in a rule – See paragraph [0034]) and each rule definition comprises one or more expressions in a programming language (the rule generator checks, for each of the translated rules, if it comprises further first and/or second terms or a NL pattern having e.g. being introduced in a previous step as part of the definition statement – See paragraphs [0029-0030]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Grassett’s teaching into Ameri’s invention because incorporating Grassett’s teaching would enhance Ameri to enable to provide expressions currently defined in the entity as suggested by Grassett (paragraph [0033]).

10.	Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ameri and Grasselt as applied to claim 2 above, and further in view of Rangarajan et al. (US Pub. No. 2019/0392329 A1 – herein after Rangarajan).

Regarding claim 3, the expert system of claim 2, 
 Rangarajan discloses 
wherein the expert system is configured to compute a value for an attribute when the user designates an attribute as unknown (the relevant information refers to corresponding business meaning/term of the unknown variables which is used for further processing. In an embodiment, the relevant (or meaningful) information from the one or more parameters is derived using data acquired by performing a static code analysis on the received plurality of inputs– See paragraph [0054]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Rangarajan’s teaching into Ameri’s and Grasselt’s inventions because incorporating Rangarajan’s teaching would enhance Ameri and Grasselt to enable to correspond business term for each “UNKNOWN” variable is derived using the machine learning techniques as suggested by Rangarajan (paragraph [0053]).

Regarding claim 4, the expert system of claim 3, 
Rangarajan discloses 
wherein the expert system is configured to compute a value for an attribute when the user designates an attribute as unknown using one or more of: historical records, machine learning, rules (based on the classification and historical business metadata, the corresponding business term for each “UNKNOWN” variable is derived using the machine learning techniques – See paragraph [0053]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Rangarajan’s teaching into Ameri’s and Grasselt’s inventions because incorporating Rangarajan’s teaching would enhance Ameri and Grasselt to enable to correspond business term for each “UNKNOWN” variable is derived using the machine learning techniques as suggested by Rangarajan (paragraph [0053]).

11.	Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ameri and Grasselt as applied to claims 2 and 1 respectively above, and further in view of Sahi Gupta (Analysing Expert System Machnism, 2005 – herein after Gupta).

Regarding claim 5, the expert system of claim 2,
Gupta discloses
wherein the graphical user interface is suitable for receiving input from the user indicating that a value is an assumed value, which is a value that is not certain (Data Uncertainties.  Expert systems are capable of working with inexact data. An expert system allows the user to assign probabilities, certainty factors, or confidence levels to any or all input data – See page 2).
 It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gupta’s teaching into Ameri’s and Grasselt’s inventions because incorporating Gupta’s teaching would enhance Ameri and Grasselt to enable to handle uncertain data and provide an explanation for their choice of a particular solution as suggested by Gupta (page 6).

Regarding claim 7, the expert system of claim 1, 
Gupta discloses
wherein the processor is configured to return the status of the entity when a rule is evaluated to be true, and wherein the processor is configured to cease evaluating further rules when a rule is determined to be true (The piece of knowledge represented by the production rule is relevant to the line of reasoning being developed if the IF part of the rule is satisfied; consequently, the THEN part can be concluded – See page 1).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gupta’s teaching into Ameri’s and Grasselt’s inventions because incorporating Gupta’s teaching would enhance Ameri and Grasselt to enable to stop evaluation when the rule is satisfied as suggested by Gupta (page 1).

12.	Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ameri and Grasselt as applied to claim 8 above, and further in view of Yuliadi Erdani (Acquisition of Human Expert Knowledge for Rule-based Knowledg-based Systems using Ternary Grid , 2005 – herein after Erdani).

Regarding claim 10, the expert system of claim 8, 
Erdani discloses
wherein the test also takes into account the likelihood that the rule will evaluate to true (IF (mathematic score >=60%) AND (physic score > 58%)
THEN student passed the examination – See page 36).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Erdani’s teaching into Ameri’s and Grasselt’s inventions because incorporating Erdani’s teaching would enhance Ameri and Grasselt to enable to represent knowledge in terms of a bunch of rules when condition holds true as suggested by Erdani (paragraph [0021]).

Regarding claim 11, the expert system of claim 10, 
Erdani discloses
wherein the test computes the likelihood that the rule will evaluate to true using one or more of historical records, machine learning, rules (the meaning of the rule that when the condition holds true then the action is taken.  The statement of the rule as 
IF (mathematic score >=60%) AND (physic score > 58%)
THEN student passed the examination – See page 36).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Erdani’s teaching into Ameri’s and Grasselt’s inventions because incorporating Erdani’s teaching would enhance Ameri and Grasselt to enable to represent knowledge in terms of a bunch of rules when condition holds true as suggested by Erdani (paragraph [0021]).

13.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ameri and Grasselt as applied to claim 1 above, and further in view of Brisimi et al. (US Pub. No. 2021/0312562 A1– herein after Brisimi).

Regarding claim 14, the expert system of claim 1, 
Brisimi discloses
wherein the graphical user interface includes an indication of the rules that are being evaluated, wherein the graphical user interface displays the rule identity, the legal provision modelled by the rule, the outcome of the evaluation, and/or statements (policy investigators via a graphical user interface (“GUI”) together with the current relevant (e.g., partially covering operational rules) operational rules, the rules/policies along with evidence and/or an explanation on what makes these claims uncertain (e.g., the combination of condition/values) – See paragraphs [0023-0026]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Brisimi’s teaching into Ameri’s and Gasselt’s inventions because incorporating Brisimi’s teaching would enhance Ameri and Gasselt to enable to display information that include the suggested operational rules (e.g., set of eligibility conditions and values) required/needed as suggested by Brisimi (paragraph [0095]).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khalak et al. (US Patent No. 10,818,395 B1) discloses Techniques for identifying data for use in a healthcare application are described. In an example, a server can receive, via a graphical user interface (GUI), first instructions defining rule(s) associated with an outcome that is relevant to a healthcare application – See Abstract and specification for more details.
Lang et al. (US Pub. No. 2018/0069899 A1) discloses A policy management method and system, which determines at least one functional model for the IT system; loads at least one pre-configured policy selection template that indicates at least one policy aspect applicable to the at least one IT system; generates at least one policy user interface that gathers a policy input – See Abstract and specification for more details.
Iqbal (US Pub. No. 2011/0040703 A1) discloses  method and program product for estimating a cost of reconciling heterogeneous data sources. A transition cost for integrating together a first program to identify semantic conflicts, a second program to classify semantic conflicts and a third program to reconcile semantic conflicts is estimated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/Examiner, Art Unit 2192